Name: Commission Regulation (EC) No 1505/94 of 28 June 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 162/12 Official Journal of the European Communities 30. 6. 94 COMMISSION REGULATION (EC) No 1505/94 of 28 June 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 655/94 (3), and in parti ­ cular Article 173 (1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 (1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19. 10. 1992, p . 1 . (?) OJ No L 253, 11 . 10. 1993, p. 1 . 0 OJ No L 82, 25. 3. 1994, p . 15. 30. 6. 94 Official Journal of the European Communities No L 162/13 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit rl £ 1.10 0701 90 511 0701 90 59] 1.20 0702 00 101 0702 00 90 ) 130 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 101 ex 0704 10 90J 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 101 0705 11 90J 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 111 0707 00 19J 1.160 0708 10 101 0708 10 901 1.170 1.170.1 0708 20 10} 0708 20 90f 1.170.2 0708 20 101 0708 20 90f 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 0709 30 00 1.220 ex 0709 40 00 1.230 0709 51 30 1.240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 230 ex 0804 30 00 2.40 ex 0804 40 101 ex 0804 40 90 J New potatoes Tomatoes Onions (other than seed) Garlic . Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans.: Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp, vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 48,55 1923 366,75 93,40 319,93 14116 38,51 92054 104,68 37,85 47.91 1898 361,90 92,17 315,69 13929 38,00 90836 103,29 37,35 39,30 1 557 296,86 75,61 258,96 11426 31,17 74513 84,73 30,64 155,59 6165 1175,28 29933 1 025,24 45236 123,41 294995 335,46 121,31 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 40533 104,22 354,64 14950 41,74 101870 116,85 40,02 17.14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3 206 598,09 153,78 52330 22060 61,59 150316 172,41 59,05 36,78 1 463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 40,96 1 632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 286,11 11337 2161,23 550,45 1 88531 83185 226,95 542465 616,89 223,07 108,31 4291 818,17 20838 713,72 31491 85,91 205360 233,53 84,45 85,66 3394 647,07 164,80 564,46 24906 67,94 162415 184,69 66,79 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 605,00 23972 4 569,95 1 163,93 3 986,52 175897 479,88 1147050 1 304,42 471,70 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 95.92 3 814 724,88 18531 635,57 27371 75,84 177278 208,01 74,00 80,83 3 211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 992,21 39315 7494,82 1 908,88 6 537,99 288476 787,02 1 881187 2139,29 773,60 99,92 3959 754,82 192,24 658,46 29053 79,26 189460 215,45 77,91 73,55 2966 558,22 144,18 49038 19251 54,88 133083 162,05 57,33 29,03 1156 220,33 56,18 192,26 8 230 22,94 53707 63,06 22,28 47,28 1 873 357,16 90,96 311,56 13747 37,50 89648 101,94 36,86 83,78 3 378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 42.15 1 670 318,42 81,09 277,77 12256 33,43 79923 90,88 32,86 141,42 5 603 1 068,28 272,08 931,90 41118 112,18 268137 304,92 110,26 No L 162/14 Official Journal of the European Communities 30 . 6. 94 Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 701 ex 0805 20 901 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 104.96 4158 792,83 201,93 691,61 30516 83,25 199000 226,30 81,83 47,61 1894 36132 92,05 315,55 13531 37,67 88307 103,33 36,65 41,57 1647 314,06 79,99 273,97 12088 32^8 78830 89,64 32,41 42,65 1690 322,19 82,05 281,05 12401 33,83 80869 91,96 33,25 76,54 3 032 578,18 147,25 504,36 22254 60,71 145122 165,03 59,67 58,57 2320 442,45 112,68 385,96 17030 46,46 111055 126,29 45,66 92,63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 89,68 3 553 677,43 172,53 590,94 26074 71,13 170033 193,36 69,92 62,77 2487 474,16 120,76 413,63 18250 49,79 119015 13534 48,94 140,75 5 577 1 063,24 270,80 927,50 40924 111,65 266871 303,48 109,74 41,31 1636 312,05 79,47 272,21 12010 32,76 78324 89,07 32,20 57,08 2 261 431,17 109,81 376,12 16595 45,27 108223 123,07 44,50 123,84 4907 935,46 238,25 816,03 36006 98,23 234799 267,01 96,55 32,97 1 309 249,11 63,64 217,43 9 483 26,08 61529 7137 25,59 34,80 1 379 262^3 66,96 229,36 10120 27,61 65996 75,05 27,13 66,46 2633 502,03 127,86 437,93 19323 52,71 126008 143,29 51,81 67,18 2662 507,51 129,26 442,72 19534 53,29 127385 144,86 52,38 161.97 6 417 1 223,46 311,60 1 067,27 47091 128,47 307087 349,22 126,28 69,76 2 764 526,94 134,20 459,66 20282 5533 132261 150,40 54,39 30 . 6 . 94 Official Journal of the European Communities No L 162/ 15 Description Amount of unit values per 100 kg net Code CN code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 2.160 0809 20 20 0809 20 40 0809 20 60 0809 20 80 2.170 ex 0809 30 90 2.180 ex 0809 30 10 2.190 0809 40 111 0809 40 19 ) 2.200 0810 10 101 0810 10 90 ) 2.205 081020 10 2.210 0810 40 30 2.220 081090 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ Pomegranates Khakis (including Sharon fruit) Lychees 85,40 3383 645,09 164,30 562,74 24829 67,74 161918 184,13 66,58 137,15 5434 1036,03 263,86 903,76 39876 108,79 260041 295,72 106,93 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 131,83 5250 995,83 255,03 868,00 38293 103,95 246736 285,95 101,52 129,34 5146 981,42 250,04 857,09 36754 102,32 239858 280,66 99,56 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 104,50 4140 789,39 201,05 688,61 30383 82,89 198137 225,32 81,48 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 372,68 14767 2815,13 716,99 2455,73 108354 295,61 706593 803,53 290,57 403,54 15990 3048,25 776,36 2659,09 117327 320,09 765105 870,08 314,63